 1
 2
 3
                                                                              JS-6
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
10 JENNIFER BAWCUM, AS TRUSTEE                  Case No. CV 19-6694-MWF (KSx)
   OF THE ROCKETEER TRUST,
11              Plaintiff,                      ORDER DISMISSING ENTIRE
        v.                                      ACTION WITH PREJUDICE
12                                              PURSUANT TO JOINT
                                                STIPULATION AND ORDER
13 DYNAMIC FORCES, INC., and
   DYNAMITE ENTERTAINMENT; and
14 DOES 1 to 10,
                                                Pursuant to Federal Rule of Civil
15               Defendants.                    Procedure 41(a)(1)(A)(ii)
16
17        Pursuant to the Joint Stipulation filed by the parties dated June 23, 2021, and in
18 consideration of the negotiated settlement executed by them, this entire action is
19 dismissed WITH PREJUDICE, including all claims stated herein against all parties.
20        Further, each party is to bear its own attorney’s fees and costs.
21        IT IS SO ORDERED.
22
23 Dated: June 24, 2021
                                           MICHAEL W. FITZGERALD
24                                         United States District Judge
25
26
27
28
                                              -1-
              ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
